    

iPenen

F ay Begg
Case 1:14-cr-00555-GBD Document 142 GLa 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-

ORDER

RALPH NOLAN,
14 Crim. 555 (GBD)
Defendant.

GEORGE B. DANIELS, United States District Judge:
Defendant Ralph Nolan is hereby ordered released on his own recognizance pending
further judicial proceedings in this action.

A status conference is scheduled for July 22, 2020 at 10:00 am.

Dated: New York, New York SO ORDERED.

April 20, 2020
Gouge B Darwleo

GEB. DANIELS
re eR District Judge

 

 

 
